Citation Nr: 1822175	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for medial tibial stress syndrome of the left leg.

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right foot.

3.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left foot. 


REPRESENTATION

The Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa on behalf of the RO in Winston-Salem, North Carolina.  Jurisdiction remains with the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his medial tibial stress syndrome of the left leg, degenerative joint disease of the right foot, and degenerative joint disease of the left foot have worsened in severity.  See December 2012 Veteran's Supplemental Claim for Compensation. 

A review of the claims file discloses that an Exam Scheduling Request was submitted in March 2018 for VA examinations with respect to each of the disabilities on appeal and remains pending.  For this reason, the Board finds a remand is necessary to allow these VA examinations to be scheduled and conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Once each of the VA examinations requested in the March 2018 Exam Scheduling Request has been completed (in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016)), to the extent possible, readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




